Name: Decision of the EEA Joint Committee No 152/1999 of 5 November 1999 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: European Union law;  sources and branches of the law;  environmental policy;  deterioration of the environment;  economic geography;  construction and town planning
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(27)Decision of the EEA Joint Committee No 152/1999 of 5 November 1999 amending Annex XX (Environment) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0053 - 0054Decision of the EEA Joint CommitteeNo 152/1999of 5 November 1999amending Annex XX (Environment) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XX to the Agreement was amended by Decision No 88/1999 of the EEA Joint Committee(1).(2) Commission Decision 93/481/EEC of 28 July 1993 concerning the formats for the presentation of national programmes as foreseen by Article 17 of Council Directive 91/271/EEC(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 13 (Council Directive 91/271/EEC) in Annex XX to the Agreement:"13a. 393 D 0481: Commission Decision 93/481/EEC of 28 July 1993 concerning the formats for the presentation of national programmes as foreseen by Article 17 of Council Directive 91/271/EEC (OJ L 226, 7.9.1993, p. 23)."Article 2Points 13a (Council Directive 91/676/EEC) and 13b (Commission Decision 92/446/EEC) shall become points 13b and 13c respectively.Article 3The texts of Decision 93/481/EEC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 49.(2) OJ L 226, 7.9.1993, p. 23.